Name: Commission Regulation (EC) No 581/98 of 13 March 1998 concerning tenders submitted in response to the invitation to tender for the export to certain third countries of wholly milled medium grain and long grain a rice issued in Regulation (EC) No 2095/97
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 EN Official Journal of the European Communities 14. 3. 98L 77/12 COMMISSION REGULATION (EC) No 581/98 of 13 March 1998 concerning tenders submitted in response to the invitation to tender for the export to certain third countries of wholly milled medium grain and long grain A rice issued in Regulation (EC) No 2095/97 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice (1), as amended by Regulation (EC) No 192/98 (2), and in particular Article 13 (3) thereof, Whereas an invitation to tender for the export refund on rice was issued pursuant to Commission Regulation (EC) No 2095/97 (3); Whereas Article 5 of Commission Regulation (EEC) No 584/75 (4), as last amended by Regulation (EC) No 299/ 95 (5), allows the Commission to decide, in accordance with the procedure laid down in Article 22 of Regulation (EC) No 3072/95 and on the basis of the tenders submitted, to make no award; Whereas on the basis of the criteria laid down in Article 13 of Regulation (EC) No 3072/95 a maximum refund should not be fixed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 No action shall be taken on the tenders submitted from 9 March to 12 March 1998 in response to the invitation to tender for the export refund on wholly milled medium grain and long grain A rice to certain third countries issued in Regulation (EC) No 2095/97. Article 2 This Regulation shall enter into force on 14 March 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 March 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 329, 30. 12. 1995, p. 18. (2) OJ L 20, 27. 1. 1998, p. 16. (3) OJ L 292, 25. 10. 1997, p. 16. (4) OJ L 61, 7. 3. 1975, p. 25. (5) OJ L 35, 15. 2. 1995, p. 8.